Citation Nr: 0912329	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-40 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to 
September 1963.  He died in April 2007.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating action in which the RO 
denied the requested benefits.


FINDINGS OF FACT

1.  The Veteran died in April 2007 of complications of non-
Hodgkin's lymphoma.  
 
2.  At the time of his death, the Veteran was neither in 
receipt of, nor entitled to receive, either compensation or 
pension benefits; he did not have a pending claim for 
benefits at the time of his death; and during his lifetime, 
he had not established entitlement to service connection for 
any disability.  
 
3.  The Veteran did not die while in a VA Medical Center, 
domiciliary, or a nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment, or care.  
 
4.  The Veteran did not serve during a period of war or in 
the Republic of Vietnam, and he is buried in a national 
cemetery.
 
5.  The Veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty, nor do official service records show him to have had 
such a disability that would have justified a discharge for 
disability.




CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1604, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant for VA benefits of 
information necessary to submit to complete and support a 
claim, and to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  The Board notes that, 
because the law is dispositive with regard to the appellant's 
claim, a review of VA's duty to notify and assist is not 
necessary.  When the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
duties to notify and assist can have no effect on the appeal.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002); see also 
VAOPGCPREC 5-2004. 

As the Veteran served on active duty active from August 1961 
to September 1963, but did not serve in the Republic of 
Vietnam, he did not serve during a period of war.  The 
certificate of death shows that the Veteran died on April [redacted], 
2007.  Later that same month, the RO received the appellant's 
claim for burial benefits.  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).  
 
If a veteran's death is not service connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).  
 
Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c).  
 
When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions: 
(1) the deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set forth in 
§ 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that the Department of 
Veterans Affairs has determined, in connection with a claim 
for monetary benefits, that the disability was not incurred 
in line of duty); and (4) the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the United States.  38 U.S.C.A. § 2303; 38 C.F.R. § 
3.1600(f).  

In July 2007, the RO notified the appellant that her claim 
for burial benefits had been denied.  In her August 2007 
notice of disagreement (NOD), the appellant stated that she 
believed that she was entitled to burial benefits because the 
Veteran was in VA care within eight hours of his death; and 
that the fact that he and the appellant chose to allow the 
Veteran to die at home should not absolve the VA of it 
obligation to pay; and that, if they had decided to not let 
the Veteran have the comfort of his home one more time, VA 
would have been obligated to pay burial expenses and for 
transportation to the nearest federal or state veterans 
cemetery.  

After a careful review of the evidence in this case, the 
Board concludes that the requirements for burial benefits 
have not been satisfied.

In this case, the certificate of death shows that the Veteran 
died at home, on April [redacted], 2007, of complications of non-
Hodgkin's lymphoma due to, or as a consequence of, non-
Hodgkin's lymphoma.  

The appellant does not allege, and the evidence does not 
show, that the Veteran died of a service-connected 
disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  At the time of his death, the Veteran was neither 
in receipt of pension or compensation nor did he have a 
pending claim for VA benefits, and during his lifetime, he 
had not established entitlement to service connection for any 
disability.  Therefore, burial benefits are likewise not 
warranted under the provisions of 38 C.F.R. 
§ 3.1600(b)(1),(2).  Further, the Veteran's DD Form 214 does 
not show that the deceased was a veteran of any war or that 
he was discharged from active duty for a disability incurred 
or aggravated in the line of duty.  His body was not being 
held by a State or a subdivision of a State at the time of 
his death.  Therefore, entitlement to burial benefits under 
38 C.F.R. § 3.1600(b)(3) is also not warranted.
 
Finally, the Veteran was not hospitalized by VA in a VA 
facility or in a non-VA facility at the time of his death.  
38 U.S.C.A. §§ 1701(1)(4), 1703 (West 2002); 38 C.F.R. 
§ 3.1600(c).  He was also not enroute while traveling under 
prior authorization and at VA expense to warrant burial 
benefits pursuant to 38 C.F.R. § 3.1605(a).
 
Similarly, entitlement to a plot or interment allowance must 
be denied as a matter of law because the Veteran's remains 
are located at a national cemetery under the jurisdiction of 
the United States.  38 C.F.R. § 3.1600(f).  

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that the Veteran 
would have died in a VA facility, if VA had not released him 
from the VA hospital so that he could die at home on April [redacted], 
2007.  The appellant also contends that she and the Veteran 
were not informed that they would not be eligible to receive 
burial benefits by opting for discharge from the VA hospital 
and taking the Veteran home for terminal hospice care.  Her 
claimed lack of awareness does not provide a legal basis for 
entitlement.  While it is unfortunate that the appellant may 
not have been clear about eligibility for VA burial benefits, 
the United States Court of Appeals for Veterans Claims 
(Court), citing to an opinion from the United States Supreme 
Court, has held that everyone dealing with the Government is 
charged with knowledge of Federal statute and agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991). 

Unfortunately, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.  The 
Board can only conclude that the evidence of record does not 
satisfy the threshold legal eligibility requirements for the 
burial benefits sought in this appeal.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Essentially, the appellant's argument is grounded in equity: 
that VA may not deny this claim because to do so would be 
unfair.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

Finally, the appellant raised the issue of burial benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  That 
statutory provision provides that compensation under Chapter 
11 and dependency and indemnity compensation (DIC) under 
Chapter 13 of Title 38 of the U.S. Code shall be awarded for 
a qualifying additional disability or qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  Compensation under 38 U.S.C. § 1151 
is awarded by a sufficient showing of actual causation of the 
death or disability by hospital care, medical or surgical 
treatment, or examination furnished by VA and a sufficient 
showing of proximate cause of the disability or death due to 
either fault on the part of VA or by an event that was not 
reasonably foreseeable.  Here, in a February 2008 rating 
decision issued on March 3, 2008, the RO denied the 
appellant's claim for DIC under 38 U.S.C. § 1151.  The 
appellant did not appeal this decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

Even so, in Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994), 
the Court held that 38 U.S.C.A. § 1151 does not create 
entitlement to benefits under Chapter 23 of Title 38 of the 
U.S. Code.  In Kilpatrick v. Principi, 16 Vet. App. 1 (2002), 
the Court discussed the Mintz decision and left that decision 
undisturbed while holding that Title 38, Chapter 21 benefits 
were available to § 1151 beneficiaries and that the Secretary 
should determine in the first instance the extent to which 
§ 1151 recipients were entitled to Chapter 39 benefits.  
Although Mintz and Kilpatrick were decided prior to the 
December 2004 revision of § 1151, that revision added 
language that a qualifying additional disability shall be 
treated in the same manner as if it were a service-connected 
disability for purposes of Chapter 21, related to specially 
adapted housing, and Chapter 39, relating to automobiles and 
adaptive equipment.  The specific inclusion of benefits under 
Chapter 21 and Chapter 39 without inclusion of benefits under 
Chapter 23, clearly shows that Congress did not intend for 
Chapter 23 benefits to be available to § 1151 beneficiaries.


ORDER

Entitlement to burial benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


